Title: Cash Accounts, September 1772
From: Washington, George
To: 



[September 1772]



Cash


Septr  5—
To Cash Won at Cards
£ 1.15.0


29—
To Ditto of Edward Wathing for 1 Barl Corn
0.16.0



To Ditto of Ditto on Smiths Acct
0. 3.0


Contra


4—
By Cash to Mr Custis
4.16.0



By Servants
1. 3.0


7—
By Cash pd Colo. [William] Fitzhugh, by Govr [Robert] Eden for a Whale-Boat £19.15. Maryd Cy eql to
15.16.0



By Mr [Jonathan] Bouchers Servants
0.18.0


9—
By Mr [Benedict] Calverts Servants
0.18.0


11—
By Mr Ignateus Digges’s
1. 4.0


15—
By Expences at Peytons Ordy & other places to, & from Fredericksburg
1. 3.6


17—
By Servants
0. 1.6



By repairing Watch
0. 2.6



By Charity
0. 6.0



By Cash paid my Mother
30. 0.0



By Ditto lost at Cards
1. 5.0


18—
By Ditto paid Thos Davis in full for Wea[vin]g
1.16.6




By Ditto pd Jno. Javings carrying Chain
0. 3.9


21—
By Charity
0. 6.0



By Postage of 2 Letters
0. 1.3


22—
By dble gilt Button’s
0.11.0


25—
By Cash paid Thomas Bishop
1.10.0


26—
By Mr Wm Carlin
5.12.0


29—
By Cash pd Edwd Wathing for 30 Bls Wheat 5/
7.10.0



By Ditto pd Do for Jno. Javings 20½ Do Do 5/
5. 2.6



By Ditto repairg Mr Thos Gists Watch
0.12.0


30—
By Ditto paid Lund Washington
23. 0.0



By Ditto lost at Cards
2. 0.0


